Case: 11-40323     Document: 00511691889         Page: 1     Date Filed: 12/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2011
                                       No. 11-40323
                                                                           Lyle W. Cayce
                                                                                Clerk
In the Matter of: REICHMANN PETROLEUM CORPORATION, formerly
known as Richman Petroleum Corporation,

                                                  Debtor


DON HANVEY OIL TRUST, INCORPORATED; HANVEY PRODUCTION
COMPANY; DON H. HANVEY; JAMES RICHARD STACEY, SR.; DONALD S.
BUTLER; VENUS VENTURES, L.L.C.; STUART CAFFEY; CURT
CUNNINGHAM; U.S. ENERGY CORPORATION OF AMERICA, INC.,

                                                  Appellants

v.

UNIT TEXAS DRILLING, L.L.C.,

                                                  Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:10-CV-202


Before HIGGINBOTHAM, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40323      Document: 00511691889   Page: 2    Date Filed: 12/12/2011

                                  No. 11-40323

      This Court has considered this appeal on the basis of the record, the briefs,
and oral argument. In light of this review, we affirm the judgment of the district
court essentially for the reasons given in the district court’s Order, Don Hanvey
Oil Trust, Inc. v. Unit Tex. Drilling, LLC, No. C-10-202, 2011 WL 606264 (S.D.
Tex. Feb. 16, 2011).


      AFFIRMED.




                                        2